Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-8, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being patentable over Funahashi (US20090116680) in view of Chan (US20070189576) in further view of Busenitz (US 9277303). 
As to Claim 1, Funahashi teaches a speaker (Figure 1 and 2) comprising: a magnetic circuit device configured to generate a magnetic force (Magnetic circuit 1 is arranged at a bottom center of frame 5. [0043]); a voice coil (voice coil 2) configured to vibrate by the magnetic circuit device( magnetic circuit 1, [0044] and when inputted an audio signal ; and a damper configured to guide a movement of the voice coil, First damper 10a (hereinafter, referred to as damper 10a) and second damper 10b (hereinafter, referred to as damper 10b) are connected to an outer rim side of body 2a, as shown in FIGS. 1 and 2. Dampers 10a, 10b are connected to body 2a, in respective positions closer to magnetic circuit 1 than fixing region 3a of diaphragm 3. Damper 10a and damper 10b are connected to body 2a, with predetermined spacing L. Damper 10a has an outer rim connected to frame 5 via first edge 11a (hereinafter, referred to as edge 11a) separate from the damper 10a. Likewise, damper 10b has an outer rim connected to frame 5 via second edge 11b (hereinafter, referred to as edge 11b) separate from the damper 10b. See at least [0046], [0047].Further, the inner and outer rims of dampers 10a, 10b are connected to voice coil 2 and frame 5, thus having the purpose of suppressing the rolling occurring upon operation of voice coil 2.[0051],[0052], thus regarding the following limitation, wherein the damper comprises a first portion, and a second portion having a different weave from the first portion, Funahashi teaches that the first portion of damper 10a, 10b and second portions having different shape as edges 11a and 11b respectively. Funahashi further teaches dampers 10a, 10b are formed using a material of urethane foam resin, foam rubber, SBR rubber or cloth, in order not to apply a large movable load to diaphragm 3, similarly to edge 4. [0047], [0049]. Funahashi does not explicitly teach first and second portions have different weave. However, Chan in related field (damper for speaker) teaches on [0024] If the damper body 1 is directly used in a speaker, its elastic deformation will be different in different directions. To avoid this problem, the reinforcing patches 2 are used and 
Funahashi in view of Chan does not explicitly teach wherein the first portion has a weave among a plain weave, a twill weave, and a satin weave, the second portion has a different weave from the first portion among the plain weave, the twill weave, and the satin weave. However, Busentiz in related field (Damper for speakers) teaches on col. 5 lines 31-65 as the spider 100 may be constructed and arranged as a fiber mesh comprising a weave structure known to those of ordinary skill in the art. Examples include but are not limited to a plain weave, a honeycomb weave, a triaxial weave, twill, or a combination thereof. As shown in FIG. 2, the weave can comprise a mesh of biaxial weave with filaments, fibers, threads, or related elements being arranged in two 

As to Claim 2, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1, and wherein the first portion is connected to the second portion by sewing, Chan on [0024] teaches the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B.  
As to Claim 3, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1, and wherein the second portion is connected to an outer circumference of the first portion, Chan teaches [0025], Figure 2 and 4 If the reinforcing patches 2 are stitched to the top surface of the damper body 1 to secure the lead wires 3 to the top side of the damper body 1, the lead wires 3 may easily be forced away from the reinforcing patches 2. Thus, teaching the reinforcing member stitched to the outer circumference of the first portion of damper body 1.  
As to Claim 4, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1, and wherein the second portion (reinforcing portion 2) is connected to one side of the first portion (damper body 1) along a circumferential direction of the damper (Figure 2 of Chan). 
As to Claim 6, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1, and wherein the first portion (damper body 1, Figure 4 and the second portion (reinforcing patches 2) are disposed along a radial direction of the damper, [0024] where the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B, thus radially.   
As to Claim 7, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1, and wherein the first portion (damper body 1) and the second portion (reinforcing portion 2) are disposed along a circumferential direction of the damper, (Figure 2 of Chan).
As to Claim 8, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1 and wherein the damper further includes a reinforcing member disposed at an area where the first portion is connected to the second portion, Funahashi teaches damper 10a and edge 11a are desirably set with different Young's moduli from each other so that the both can function independently in accordance with the excursion of voice coil 2. By establishing the Young's modulus of between damper 10a and edge 11a, i.e. at connection 23a of damper 10a and edge 11a, greater than the Young's modulus of damper 10a and greater than the Young's modulus of edge 11a, independence of damper 10a and edge 11a is ensured for damper 10a and edge 11a. Namely, connection 23a is desirably harder than damper 10a and then edge 11a.[0066] and [0067] teaches connection 23a greater than the Young's modulus of damper 10a and then the Young's modulus of edge 11a, it is preferable to use a hard adhesive, say, based on acryl as an adhesive type for bonding between edge 11a and damper 10a. If reinforcing material (not shown) is pasted on connection 23a, the Young's modulus of connection 23a can be easily increased. Thus, Funahashi teaches a connection 23a 
As to Claim 10, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1 and wherein the damper includes a load reinforcing portion provided at a portion where the first portion and the second portion are bonded, Funahashi teaches damper 10a and edge 11a are desirably set with different Young's moduli from each other so that the both can function independently in accordance with the excursion of voice coil 2. By establishing the Young's modulus of between damper 10a and edge 11a, i.e. at connection 23a of damper 10a and edge 11a, greater than the Young's modulus of damper 10a and greater than the Young's modulus of edge 11a, independence of damper 10a and edge 11a is ensured for damper 10a and edge 11a. Namely, connection 23a is desirably harder than damper 10a and then edge 11a.[0066] and [0067] teaches connection 23a greater than the Young's modulus of damper 10a and then the Young's modulus of edge 11a, it is preferable to use a hard adhesive, say, based on acryl as an adhesive type for bonding between edge 11a and damper 10a. If reinforcing material (not shown) is pasted on connection 23a, the Young's modulus of connection 23a can be easily increased. Thus, Funahashi teaches a connection 23a harder than the damper 10a and edge 11a which is a connection or reinforcing member at the area connecting damper and edge. 
As to Claim 12, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1 and wherein the first portion is bonded to the second portion by an adhesive, Funahashi teaches on [0067] teaches connection 23a greater than the 
As to Claim 13, Funahashi in view of Chan in further view of Busentiz teaches the limitations of Claim 1 and wherein the first portion has a first corrugation, and the second portion has a second corrugation having a size that is different from a size of the first corrugation (Funahashi teaches that the first portion of damper 10a, 10b and second portions having different sizes of curved portion than the edges 11a and 11b respectively, thus having different size of corrugations or grooved portions. Funahashi further teaches dampers 10a, 10b are formed using a material of urethane foam resin, foam rubber, SBR rubber or cloth, in order not to apply a large movable load to diaphragm 3, similarly to edge 4. [0047], [0049].  
As to Claim 14, Funahashi teaches a speaker (Figure 1 and 2) comprising: a magnetic circuit device configured to generate a magnetic force (Magnetic circuit 1 is arranged at a bottom center of frame 5. [0043]); a voice coil (voice coil 2) configured to vibrate by the magnetic circuit device( magnetic circuit 1, [0044] and when inputted an audio signal to coil 2b, reacts with the magnetic field formed in magnetic gap 8 so that voice coil 2 operates in the vertical direction.[0050]); and a damper configured to guide a movement of the voice coil, First damper 10a (hereinafter, referred to as damper 10a) and second damper 10b (hereinafter, referred to as damper 10b) are connected to an outer rim side of body 2a, as shown in FIGS. 1 and 2. Dampers 10a, 10b are connected to body 2a, in respective positions closer to magnetic circuit 1 than fixing region 3a of diaphragm 3. wherein the damper comprises a first portion, and a second portion having a different weave from the first portion, Funahashi teaches that the first portion of damper 10a, 10b and second portions having different shape as edges 11a and 11b respectively. Funahashi further teaches dampers 10a, 10b are formed using a material of urethane foam resin, foam rubber, SBR rubber or cloth, in order not to apply a large movable load to diaphragm 3, similarly to edge 4. [0047], [0049]. Funahashi does not explicitly teach first and second portions have different weave. However, Chan in related field (damper for speaker) teaches on [0024] If the damper body 1 is directly used in a speaker, its elastic deformation will be different in different directions. To avoid this problem, the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B. The reinforcing patches 2 are weave fabrics of elastic warp wires 21 and weft wires 22. After the reinforcing patches 2 are stitched to the damper body 1, the elastic warp wires 21 and the weft wires 22 extend in directions at about 45.degree. relative to the extending directions of the elastic warp wires 11 and the weft wires 12 of the damper body 1 (see FIG. 4A). By means of the damping effect of the reinforcing patches 2, the stretching force applied to Regarding the following: connected to the first portion by sewing; Chan on [0024] teaches the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B. and a load reinforcing portion provided at an area where the first portion is connected the second portion; Funahashi teaches damper 10a and edge 11a are desirably set with different Young's moduli from each other so that the both can function independently in accordance with the excursion of voice coil 2. By establishing the Young's modulus of between damper 10a and edge 11a, i.e. at connection 23a of damper 10a and edge 11a, greater than the Young's modulus of damper 10a and greater than the Young's modulus of edge 11a, independence of damper 10a and edge 11a is ensured for damper 10a and edge 11a. Namely, connection 23a is desirably harder than damper 10a and then edge 11a.[0066] and [0067] teaches connection 23a greater than the Young's modulus of damper 10a and then the Young's modulus of edge 11a, it is preferable to use a hard adhesive, say, based on acryl as an adhesive type for bonding between edge 11a and damper 10a. If reinforcing material (not shown) is pasted on connection 23a, the Young's modulus of connection 23a can be easily increased. Thus, Funahashi teaches a connection 23a 
Funahashi in view of Chan does not explicitly teach wherein the first portion has a weave among a plain weave, a twill weave, and a satin weave, the second portion has a different weave from the first portion among the plain weave, the twill weave, and the satin weave. However, Busentiz in related field (Damper for speakers) teaches on col. 5 lines 31-65 as the spider 100 may be constructed and arranged as a fiber mesh comprising a weave structure known to those of ordinary skill in the art. Examples include but are not limited to a plain weave, a honeycomb weave, a triaxial weave, twill, or a combination thereof. As shown in FIG. 2, the weave can comprise a mesh of biaxial weave with filaments, fibers, threads, or related elements being arranged in two orthogonal or near orthogonal directions, for example, vertical and horizontal directions, where a plurality of warp filaments, fibers, or the like, or warps 112, and weft filaments, fibers, or the likes, or wefts 114, which are interleaved, are positioned about the mount hole 110 at which a voice coil can be positioned. In the example shown in FIG. 2, the warp fibers 112 are substantially aligned with the Y direction and the weft fibers 114 are substantially aligned with the X direction. The materials forming the warp fibers 112 and weft fibers 114 can comprise the same, similar, or related materials, for example, cotton, polyester, nylon, cellulose, polymers, aramids such as Nomex.RTM., fiber composites such as elastomers, and/or materials having the same, similar, or related properties, and/or a combination thereof. Accordingly, the properties of the warp fibers 112 and weft fibers 114 may be the same or similar. However, the interleaving of the warp fibers 112 and weft fibers 114 can be such that a strength of the warp fibers 112 

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent Claim 15, identifies a uniquely distinct feature of “…. wherein the first portion comprises a first load reinforcing portion connected to the second portion, the second portion comprises a second load reinforcing portion connected to the first portion, and the damper comprises a reinforcing member disposed between the first load reinforcing portion and the second load reinforcing portion. “ The prior art fails to anticipate or render the independent claims obvious. 
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. Regarding amended Claims 1 and 14 that includes the limitations of original claim 5, the applicant asserts that “ Even assuming arguendo that the damper body 1 and reinforcing patches 2 are different “weave portions” as asserted by the Examiner on page 4 of the Office Action, Chan does not teach or suggest that the damper body 1 and reinforcing patches 2 are different weaves “wherein the first portion has a weave among a plain weave, a twill weave, and a satin weave, and wherein the second portion has a different weave from the first portion among the plain weave, the twill weave, and the satin weave.” See at least page 8. The examiner respectfully disagrees. The examiner in Non final office action mailed on 03/25/2021 teaches that 
Funahashi in view of Chan does not explicitly teach wherein the first portion has a weave among a plain weave, a twill weave, and a satin weave, the second portion has a different weave from the first portion among the plain weave, the twill weave, and the satin weave. However, Busentiz (US 9277303) in related field (Damper for speakers) teaches on col. 5 lines 31-65 as the spider 100 may be constructed and arranged as a fiber mesh comprising a weave structure known to those of ordinary skill in the art. Examples include but are not limited to a plain weave, a honeycomb weave, a triaxial weave, twill, or a combination thereof. As shown in FIG. 2, the weave can comprise a mesh of biaxial weave with filaments, fibers, threads, or related elements being arranged in two orthogonal or near orthogonal directions, for example, vertical and . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651